                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:11-CR-31-BR

UNITED STATES OF AMERICA                            )
                                                    )
         v.                                         )       ORDER
                                                    )
TERRENCE MAURICE MCNEILL                            )
                                                    )

        This matter is before the court on defendant’s pro se motion to appoint counsel to assist

him in seeking reinstatement of his federal benefits, so he might further his education. (DE #

129.)

        In 2012, as part of defendant’s sentence for distribution of 50 grams or more of cocaine

base, the court ordered defendant permanently ineligible for certain federal benefits pursuant to

21 U.S.C. § 862(a)(1)(C). (J., DE # 40, at 7.) Upon his release from incarceration, defendant

began serving a five-year term of supervised release. However, in 2018, after concluding

defendant violated the terms and condition of supervised release by using a controlled substance,

the court ordered defendant incarcerated for one day and “revoked” (i.e., terminated) the

remaining term of supervised release. Defendant has no proceeding pending against him in this

court. As such, he is not entitled to the appointment of counsel, see 18 U.S.C. § 3006A(a)(1),

and his motion is DENIED.

        The court notes that defendant may file pro se a motion to restore his eligibility for

federal benefits. To obtain relief, defendant must sufficiently show that he

        (A) complete[d] a supervised drug rehabilitation program after becoming ineligible
        [for federal benefits];
        (B) has otherwise been rehabilitated[ 1]; or
        (C) has made a good faith effort to gain admission to a supervised drug
        rehabilitation program, but is unable to do so because of inaccessibility or
        unavailability of such a program, or the inability . . . to pay for such a program.

1
 The statute does not define “otherwise been rehabilitated.” See 21 U.S.C. § 862. The determination of whether
an individual meets this condition is fact-specific. See United States v. Mack, No. 2:04-CR-49-FTM-29SPC, 2018
WL 564547, at *4-5 (M.D. Fla. Jan. 26, 2018).
21 U.S.C. § 862(c). The court expresses no opinion on the likelihood of success of such a

motion, should defendant choose to file one.

       This 23 July 2019.




                                               __________________________________
                                                     W. Earl Britt
                                                     Senior U.S. District Judge




                                                 2
